DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 5, 7, 9, 13, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US Pub No. 2017/0200061) and Xu et al. (US pub No. 2017/0108859).
Regarding claim 1, Julian teaches one or more processors configured to:
obtaining, by a device, video data and telematic data that are associated with a driving event involving a vehicle (See abstract, [0045]-[0046], [0060], and [0079]-[0080]);
analyzing, by the device, the video data to identify a path of the vehicle along a roadway during the driving event based on markings of a plurality of roadways (See [0043], [064], [0071], [0073], [0098], [0115], and [0118]);
analyzing, by the device, the video data to determine a type of a vehicle maneuver performed by the vehicle during the driving event (See [0079]-[0080]),

determining, by the device, a maneuver score of the driving event based on the type of the vehicle maneuver, the path of the vehicle, and the telematic data (See [0079]-[0080] and [0118]),
wherein the maneuver score is representative of a level of safety associated with the vehicle maneuver (See [0079]-[0080]); and
sending, by the device, a message associated with the maneuver score of the vehicle to a client device to permit the client device to use the maneuver score (See abstract, [0119], and [0126]). 
	Julian does not explicitly teach a vehicle identifier associated with the information.	
Xu teaches a vehicle identifier associated with a vehicle (See abstract, [0041], and [0069]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Julian’s system to include Xu’s vehicle identifier server communication to ensure that the system accurately identifies the correct vehicle from a vehicle communication. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Julian teaches at least one of: the telematic data, the video data, a user input to a user interface, or sensor data from another device indicates a harsh driving event that triggers acquisition of the video data and the telematic data, wherein the vehicle maneuver is associated with the harsh driving event (See [0079]-[0080]).
Regarding claim 3, Julian teaches the telematic data indicates that the vehicle maneuver triggered the driving event (See [0079]-[0080]).
Regarding claim 6, Julian teaches determining, from the type of the vehicle maneuver, that an obstruction is not depicted in the video data; and generating the maneuver score to represent that the vehicle maneuver did not satisfy a threshold level of safety (See [0079]-[0080]).  
Regarding claim 8, Julian teaches one or more processors configured to:
receive information associated with a driving event involving a vehicle (See abstract and [0079]-[0080], [0088], and [0090]), 
obtain, based on the information, video data and telematic data that are associated with the driving event (See abstract, [0079]-[0080]);
analyze the video data to identify a path of the vehicle along a roadway during the driving event (See [0043], [0064], [0071], [0073], [0098], [0115], and [0118]);
determine a maneuver score, of a vehicle maneuver performed during the driving event, based on the path of the vehicle, the telematic data, and obstruction information associated with the video data (See abstract, [0079]-[0080], and [0118]), and
wherein the obstruction information indicates whether an obstruction triggered the vehicle maneuver (See [0075] and [0079]-[0080]).
	Julian does not teach a vehicle identifier associated with the information, storing the data associated with vehicle identifier or acknowledging storage of the data.
	Xu teaches a vehicle identifier associated with a vehicle (See abstract, [0041], and [0069]) and acknowledgment message from a server to client device (See [0055]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Julian’s system to include Xu’s vehicle server communication to ensure that the system is in 
Regarding claim 11, Julian teaches when determining the maneuver score, are configured to: determine that an obstruction is not depicted in the video data; and generate the maneuver score to represent that the vehicle maneuver did not satisfy a safety threshold (See [0079]-[0080]).  
Regarding claim 12, Julian teaches the vehicle is one of a plurality of vehicles of a fleet and the client device is associated with managing the fleet, and wherein the data structure includes a plurality of maneuver scores that are associated with the plurality of vehicles (See [0025] and [0109]).  
Regarding claim 15, Julian teaches non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive video data and telematic data that are associated with a driving event involving a vehicle, wherein the telematic data indicates that the driving event included a harsh driving event (See abstract, [0045]-[0046], [0060], and [0079]-[0080]; 
analyze the video data to identify a path of the vehicle along a roadway during the driving events (See abstract, [0045]-[0046], [0060], and [0079]-[0080]; 
determine a maneuver score of the driving event based on the path of the vehicle and a subset of the telematic data that is associated with the harsh driving event (See abstract, [0045]-[0046], [0060], and [0079]-[0080]), and 
wherein the maneuver score is associated with a vehicle maneuver performed by the vehicle during the driving event (See abstract, [0045]-[0046], [0060], and [0079]-[0080]); and 
perform an action associated with the maneuver score and a vehicle identifier of the vehicle (See abstract, [0045]-[0046], [0060], [0079]-[0080], and [0090]).


Regarding claim 16, Julian teaches the maneuver score is representative of a level of safety associated with the vehicle maneuver (See [0080]).
Claim 17 is rejected with the same reasoning as claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683